DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of anionic surfactant as the elected surfactant genera, the structurant to be polyvinyl alcohol, the binder to be nonionic surfactant, the personal care article to be shampoo and the active to be perfume in the reply filed on 06/01/2021 is acknowledged.  The traversal is on the ground that there is no burden as there is overlap in the classes.  This is not found persuasive because as addressed in the election of species requirement, there is a search/examination burden for the species as the search for one does not necessarily yield a search for the other. The assertion that all the claimed species have overlap in classes is not persuasive as not all the species have overlap wherein there is a burden in search and examination, and a mere overlap in class does not establish that the species is in the overlap in classes as the various species can be in the non-overlapping regions wherein there remains a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
It is noted that Applicant did not fully comply with the election of species requirement as Applicant did not elect a single specific species from the elected species genera of anionic surfactant. Upon review, the election for the single specific anionic surfactant is withdrawn and the election for the detersive surfactant is withdrawn. The election for the polymeric structurant is withdrawn, the election of the binder is expanded to include waxes, and the election for the active agent is expanded to include heat generating (warming) agents.


Status of Application
Applicant has elected anionic surfactant as the elected surfactant genera, the structurant to be polyvinyl alcohol, the binder to be nonionic surfactant, the personal care article to be shampoo and the active to be perfume in response to species requirement for the examination. Upon review, the election for the detersive surfactant and polymeric structurant is withdrawn, the election of the binder is expanded to include waxes, and the election for the active agent is expanded to include heat generating (warming) agents.
Claims 1-22 are pending.
Claims 1-22 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/04/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 06/04/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not recite a date for .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 16-18 are objected to because of the following informalities:  There appears to be a typographical error as the claims recite “dissolvable solid structure” of claim 1 (or claim 16 which depends from claim 1) which does not recite “dissolvable solid structure” but is directed to “Dissolvable Solid Structure”.  Appropriate correction is required.

Claims 19-22 are objected to because of the following informalities:  There appears to be a typographical error as the claims recite “dissolvable solid Structure” of claim 1 (or claim 18 which is subject to an objection above which depends from claim 1) which does not recite “dissolvable solid Structure” but is directed to “Dissolvable Solid Structure”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  There appears to be a typographical error as the claims recite “poly vinyl pyrrolidone” which appears to be directed to polyvinylpyrrolidone. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the Dissolvable Solid Structure comprises from about 0.1 to about 15 wt% of humectant by weight of the effervescent agglomerated particle which is unclear and indefinite. Where is the humectant in the Dissolvable Solid Structure? Is it in the fibers and the concentration in the structure based on the weight of the particle? Is it in the particles and the concentration by weight of the particle as the base or the weight of the particle as part of the total structure? It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination, any view may apply.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is directed to water soluble polymer structurants and recites salts to be a polymeric structurant “…pullulan, gelatin, hydroxypropylmethylcelluloses, methylcelluloses, carboxymethycelluloses, salts…” wherein it is unclear how a salt is a polymeric structurant as salts are ionic salt compounds, not polymers. It does not allow one to ascertain the metes and bounds of the claims as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098).
Rejection:
Glenn, Jr. et al. teaches a personal care composition (dissolvable solid structure) comprising a dissolvable solid substrate with a surface coating comprising one or more actives (abstract, claim 1). The  dissolvable solid substrate has from about 10% to about 75% of a surfactant, about 10% to about 50% water-soluble polymer (polymeric 
While Glenn, Jr. et al. does not teach the exact claimed ratio of dissolvable solid substrate to particulate surface coating (fibre:particle) or exact claimed amount of particles (about 5-about 25%) - it does embrace the claimed ratio (about 110:1 to about 0.1:1 = about 1:0.009 to about 1:about 10) and the claimed amounts (ratio of about 110:1 to about 0.1:1 = 0.9%-90.9% particles in the composition and Example 3 exemplifies about 70%) wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the taught range and arrive at the claimed values as a means to attain the desired  effect and profile as optimization within the taught range is not inventive absent evidence of criticality or unexpected results. While Glenn, Jr. et al. does not teach the exact claimed range of oil/wax for the particulate active (i.e. effervescent agent) it does teach its inclusion for partial coating (therein less than the majority) wherein its inclusion with the actives (effervescent agent is a mixture of about 10%-60% alkali metal salt and about prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the finite range (100%)  and arrive at the claimed values as optimization within the known range (i.e. effervescent agent is a mixture of about 10%-60% alkali metal salt and about 10%-60% acid, waxes is the difference from 100%) as a means to attain the desired  effect and profile is not inventive as a means to attain the desired  effect and profile absent evidence of criticality or unexpected results. It is noted that instant claim 15 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) as applied to claims 1-6, 8-13, 15-22 above, in view of Glenn, Jr. et al. (2012/0021026). 
Rejection:
The teachings of Glenn, Jr. et al. are addressed above.
Glenn, Jr. et al. does not expressly teach the average diameter of the fibers or that fibers to be a mixture, but does expressly teach the structure to be in  the form of a dissolvable fibrous web structure.
Glenn, Jr. et al. (2012) teaches that dissolvable fibrous web structures are known and can have fibers having an average diameter less than about 10 micrometers (claim 2) and the structure to be a mixture of fibers (homogeneous/uniform or layers, claim 21).
prima facie obvious to formulate the dissolvable fibrous web structure with the known average diameter for the fibers in the known fibrous mixture structure with a reasonable expectation of success. It is noted that instant claim 14 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.

Double Patenting
Claims 1-12, 14, 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 30-32 of copending Application No. 16/431115 in view of Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098).
The copending claims are directed to a dissolvable fibrous structure with a plurality of dissolvable fibrous elements comprising from detersive surfactant (about 10-75%, about 25-65%) and a fibrous element-forming material (about 14% to about 70%, about 14-30%) consisting of one or more water soluble polymeric structurants (polyvinyl alcohol); wherein the fibrous elements comprise from about 0.5 g to about 4.0 g
detersive surfactant; a bulk density of the dissolvable fibrous structure is from about 0.100 g/cm3 to about 0.380 g/cm2; a weight from about 1.0g to about 4.0g; wherein the plurality of fibrous elements are inter-entangled or otherwise associated with one 
While the copending claims do not recite the exact claimed ratio of fibre to particles; they are either encompassed by the general range taught by the copending claim (effervescent particle 1-80%, fiber 99-20% has fiber: particle ratio of 99:1-20:80= 1:0.01 to 1:4) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (effervescent particle 1-25%, fiber 99-75% has fiber: particle ratio of 99:1-75:25= 1:0.01 to 1:0.33) where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results. The copending claims do not recite the exact claimed values for the bulk density but they do overlap wherein even a slight overlap in ranges establishes a prima facie case of obviousness as it would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results.
The copending claims do not recite the acid/base/binder content of the effervescent particle but does claim the inclusion of effervescent particles in a dissolvable fibrous structure. 
Glenn, Jr. et al. teaches a personal care composition (dissolvable solid structure) comprising a dissolvable solid substrate with a surface coating comprising one or more actives (abstract, claim 1) that can be in a particulate form (particles) [96, 121, 124]. The  dissolvable solid substrate has from about 10% to about 75% of a surfactant, about 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the effervescent particles with a mixture of an alkali metal salt like sodium carbonate or sodium bicarbonate (about 10% to about 60%) and an acid like citric acid (about 10% to about 60%) that is at least partially coated with anhydrous oils and/or waxes (binders) as suggested by Glenn, Jr. et al. and produce the claimed invention; as it is prima facie obvious to formulate the effervescent particles with the known acid/base couples and coating (waxes) known to be useful in dissolvable fibrous structures with a reasonable expectation of success. It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of effervescent acid/base and wax within the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known surfactants (i.e. anionic, amphoteric, combinations) and additional actives as suggested by Glenn, Jr. et al. their known purpose in for the dissolvable structure with a reasonable expectation of success. It is noted that instant claim 14 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 30-32 of copending Application No. 16/431115 in view of Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) as applied to claims 1-12, 14, 16-22 above, further in view of Rowe et al. (Handbook of Pharmaceutical Excipients – Polyvinyl Alcohol).
The teachings of the copending claims in view of Glenn, Jr. et al. are addressed above.
The copending claims in view of Glenn, Jr. et al. teaches the inclusion of polyvinyl alcohol does not expressly recite its molecular weight. 

Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyvinyl alcohol which is known to be of a molecular weight recited within the instant claim. 

Conclusion
Claims 1-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GIGI G HUANG/Primary Examiner, Art Unit 1613